DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US Pub. 2010/0239313).
	Regarding claim 15, Maeda (fig. 1A) discloses an image forming apparatus (100), comprising: a housing (100A); a process cartridge (9) comprising a photoconductive drum (1) and a developing roller (5); a toner cartridge (30) containing toner; and a drawer (60) movable between an inner position and an outer position (par. 68), the process cartridge being located in the housing when the drawer is located at the inner position in a state in which the process cartridge is mounted to the drawer (see fig. 1A), at least a portion of the process cartridge being exposed to an outside of the housing when the drawer is located at the outer position in the state in which the process cartridge is mounted to the drawer (see fig. 3A), the process cartridge comprising a lock member (46) movable between a lock position at which the lock member locks the process cartridge to the drawer in the state in which the process cartridge is mounted to the drawer, and a release position at which a lock between the process cartridge and the drawer is released (see par. 93, fig. 13A.)
	Regarding claim 16, Maeda discloses wherein the lock member is a lock arm (see 46, fig. 13B.)
	Regarding claim 17, Maeda discloses wherein the drawer comprises a side frame having a lock hole (i.e. groove 62b), wherein the lock arm comprises a lock projection protruding towards the side frame (see 46, fig. 13A,) wherein the lock projection is inserted in the lock hole when the lock arm is located at the lock position, and wherein the lock projection is not inserted in the lock hole when the lock arm is located at the release position (see fig. 13A, 13B.)
	Regarding claim 18, Maeda discloses wherein the process cartridge comprises a pair of lock members as the lock member (see 43 and 46, fig. 13A.)

Allowable Subject Matter
Claims 1-14 are allowed.
s 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG X NGO/Primary Examiner, Art Unit 2852